DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/15/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Species 1 of each of Species Groups 1-2 and 4-6, and Species 2 of Species Group 3, in the reply filed on 1/15/2021, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 1, 10-24 and 34-50 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without cooling yarns (e.g. cooling rayon or cooling polyester) comprising a cooling substance such as mica or jade, which is/are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The current claims are drawn to a cooling material and the specification teaches that a cooling substance is critical to obtaining the claimed cooling effect (e.g. see [0014]-[0016]). 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-21 and 47-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, it is not clear how the second fiber can be positioned in the second loops of the second fiber.
Claim 12, it is not clear how the second fiber can comprise loops positioned in the second loops of the second fiber.
	Claim 13, it is not clear how the loops of the second fiber can be aligned with the second loops of the second fiber. 
	Claims 14, 15, 47 and 48, the claimed density renders the claims indefinite. Density is a measure of mass per unit volume. The claims refer to the density as a percentage. It is not clear what is being claimed.

	Claim 18 and 19, the claimed break elongation percentage renders the claims indefinite. It is not clear what test method is being used to measure the break elongation. 
	Claim 20 and 21, the claimed tenacity renders the claims indefinite. It is not clear what test method is being used to measure the cooling material tenacity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10-24 and 34-50 are rejected under 35 U.S.C. 102(a)(2) as anticipated by WO 2017/210589 to Lawrence or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/210589 to Lawrence in view of USPAP 2006/0277785 to Vattes and/or USPAP 2011/0154553 to Thompson.
Claims 1, 24 and 46, Lawrence discloses a cooling material comprising opposite top and bottom surfaces and a central portion positioned between the top and bottom surfaces, the top surface consisting of a first fiber, the bottom surface consisting of a second fiber, the middle portion consisting of the first and second fibers and a third fiber (see entire document including the title, page 3-5, and Figure 1).
Claim 10, the top surface comprises spaced apart loops of the first fiber and the bottom surface comprises spaced apart loops of the second fiber (Figures 1, 3A-3E and 8).
Claim 11, the middle portion comprises spaced apart first loops of the second fiber and spaced apart second loops of the second fiber, the first fiber being positioned in the first loops and the second fiber being positioned in the second loops (Figures 1, 3A-3E and 8).
Claim 12, the middle portion comprises spaced apart first loops of the second fiber and spaced apart second loops of the second fiber, the first fiber comprising loops that are positioned in the first loops and the second fiber comprising loops that are positioned in the second loops  (Figures 1, 3A-3E and 8).
Claim 13, the loops of the first fiber are aligned with the first loops and the loops of the second fiber are aligned with the second loops (Figures 1, 3A-3E and 8).
Claims 14 and 47, the cooling material has an average density of 100-600 g/m2, preferably 160-400 g/m2, which is between about 0.1% and about 2.0% (of a value such as 30,000 g/m2).
Claims 15 and 48, the cooling material has an average density of 1.1% (of a value such as 30,000 g/m2).
Claims 16-21, 49 and 50, considering that Lawrence discloses a substantially identical cooling material compared to the disclosed cooling material in terms of structure and materials (3-layer knit cooling material comprising nylon/polyester fibers embedded with mica or jade), the cooling material of Lawrence appears to inherently possess the claimed properties. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claims 22 and 23, Lawrence appears to be silent regarding wale/course count but Thompson discloses that it is known in the art to construct skin contact garment knitted fabric absorbent material with between about 20 to about 60 wales per inch and between about 30 and about 90 courses per inch (see entire document including [0005] and [0016]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the cooling material of Lawrence with between about 20 to about 60 wales per inch and between about 30 and about 90 courses per inch motivated by a desire to construct an absorbent cooling material.
Claims 34-46, Lawrence discloses that the middle layer fibers may consist of nylon fibers and that the top and bottom layers may consist of evaporative fibers such as nylon or polyester (page 3). Lawrence does not appear to specifically mention the use of rayon as the evaporative fiber material but Vattes discloses that it is known in the art that nylon, polyester, and rayon are all known evaporative fibers (see entire document including [0091]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the evaporative (top and bottom layer) fibers from any suitable fiber material, such as nylon, polyester or rayon, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex.
KSR v. Teleflex.
Claims 38, 39, 44 and 45, the first, second and third fibers may be filaments (page 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789